t c memo united_states tax_court james r and carol k mccormack petitioners v commissioner of internal revenue respondent docket no filed date keith wolak for petitioners justin d scheid for respondent memorandum findings_of_fact and opinion thornton judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for and respectively respondent also determined that carol k mccormack petitioner is liable for fraud penalties under 1all dollar amounts are rounded to the nearest dollar sec_6663 of dollar_figure and dollar_figure for and respectively the issues for decision are whether petitioner is liable for fraud penalties under sec_6663 and whether respondent is time barred from assessing petitioners’ tax_liabilities for the subject years findings_of_fact when they filed their petition petitioners resided in indiana the parties have stipulated some facts which we so find a petitioner’s educational and professional experience in petitioner graduated from purdue university calumet campus with a concentration in general management accounting which included a semester course in tax_accounting since then she has held various accounting and auditing jobs for instance beginning about she was controller for petrolink inc a fuel oil marketing and trading operation with sales of dollar_figure million per year in this position she supervised staff accountants prepared financial statements on both the accrual and cash_basis methods and filed state and federal fuel oil tax and payroll reports 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in petitioner went to work for the united food and commercial workers local 100-a health and welfare fund the fund as administrative assistant to the managing director and president she was second in command of the fund and responsible for managing it when the managing director and president were absent she was also controller and director of personnel with responsibilities that included managing the entire financial and accounting function for the fund supervising the accounting staff preparing and filing the fund’s quarterly and annual payroll_taxes and federal unemployment tax returns and ensuring the accuracy of forms w-2 wage and tax statement for all fund employees b petitioner’s embezzlement activities between and date petitioner embezzled over dollar_figure from the fund she used the embezzled funds for personal purposes to pay her mortgage and vehicle loans monthly bills and everyday expenses she maintained no records of the cash she embezzled or the manner in which she spent it she reported none of these embezzled funds on her tax returns as described in more detail below the funds that petitioner embezzled came from union members’ health insurance premium payments and copayments embezzlement of premium payments as required by the consolidated omnibus budget reconciliation act cobra the fund offered continued health_insurance_coverage to union members who lost their jobs or had their work hours reduced most of these union members made monthly cobra premium payments to the fund in cash petitioner was responsible for depositing these cash payments into the fund’s bank account she was also responsible for recording and depositing certain reimbursement checks the fund received from health insurance_companies each month one of the fund’s accounting clerks or occasionally petitioner herself would prepare an original and a carbon copy deposit slip for the cobra payments and record the deposit in the fund’s journal petitioner would remove some of the cobra-payment cash and substitute reimbursement checks in the same amount she would destroy the original deposit slip and prepare a new one showing the deposit of the checks she had substituted for the cash she had taken she would retain the carbon copy of the original deposit slip and attach it to the bank deposit receipt she would destroy the vouchers for the substituted checks so that they were never recorded on the accounting_records of the fund in this manner petitioner embezzled dollar_figure in and dollar_figure in embezzlement of mammogram copayments the fund operated the union medical center which provided health care services to union members who contributed to the fund fund plan participants were required to make dollar_figure cash copayments for mammograms performed at the union medical center petitioner was responsible for accounting for the copayments and depositing them into the fund petitioner embezzled mammogram copayments totaling dollar_figure in and dollar_figure in c criminal conviction in petitioner pleaded guilty to embezzling approximately dollar_figure from her employer she was convicted sentenced to months and day of imprisonment and ordered to pay dollar_figure in restitution d petitioners’ tax returns and the notice_of_deficiency petitioner prepared and timely filed petitioners’ joint form sec_1040 u s individual_income_tax_return for and they did not report the embezzled funds as income by notice_of_deficiency dated date respondent determined that petitioners had failed to report embezzled funds of dollar_figure and dollar_figure in and respectively respondent also determined that petitioner was liable for the sec_6663 fraud_penalty 3the record does not indicate the exact dates petitioners filed their returns opinion petitioners do not dispute the deficiencies resulting from their failure to report the embezzled funds as income they dispute the fraud_penalty imposed against petitioner and contend that respondent is time barred from assessing their and tax_liabilities a fraud sec_6663 imposes a penalty on the taxpayer if any part of a tax underpayment is due to fraud the burden_of_proof is upon the commissioner to show by clear_and_convincing evidence that the fraud_penalty applies sec_7454 rule b to satisfy his burden_of_proof the commissioner must establish both that an underpayment exists for each year and some part of the underpayment is due to fraud see 96_tc_858 affd 959_f2d_16 2d cir it is well settled that embezzled funds are taxable_income see eg 366_us_213 583_f2d_298 7th cir petitioners have stipulated that they failed to report dollar_figure and dollar_figure of embezzled funds on their and federal_income_tax returns respectively and that these omissions gave rise to understatements of their taxes as respondent determined accordingly there is no question as to the existence of underpayments the question is whether the underpayments are due to fraud because fraudulent intent can seldom be established by direct proof of the taxpayer’s intention fraud may be proved by circumstantial evidence see 223_f3d_642 7th cir affg tcmemo_1999_171 100_f3d_1308 7th cir affg tcmemo_1995_243 badges_of_fraud include but are not limited to making a substantial and consistent understatement of income dealing in cash failing to maintain adequate_records giving implausible or inconsistent explanations of behavior participating in an illegal activity and attempting to conceal such activity 92_tc_661 while no single factor is necessarily conclusive the existence of several indicia is persuasive circumstantial evidence of fraud id the evidence convincingly establishes that the underpayments for and were due to petitioner’s fraud petitioner is an intelligent and educated woman with nearly two decades of accounting experience as part of her professional duties she prepared and filed payroll and unemployment tax returns and verified the accuracy of employees’ forms w-2 she also prepared her family’s income_tax returns petitioner pleaded guilty to embezzling approximately dollar_figure from to her multistep embezzlement scheme evinces a high level of sophistication and a profound breach of fiduciary responsibilities she successfully concealed her embezzlement scheme for a number of years before getting caught her failure to report any of the embezzled funds as income resulted in recurring and substantial understatements of income petitioner testified that she just kept thinking she would be able to put the money back somehow this testimony is difficult to square however with her admission that she kept no records of the amounts of cash she embezzled and the fact that it was only during her criminal trial that for the first time she saw some figures as to the amount of her embezzlement these implausible or inconsistent explanations of her behavior as well as her failure to keep records are indicia of fraud petitioner’s primary defense is that her failure to report the embezzled cash was not due to fraud because she did not know she was required to report it she claims she never thought about it when a claim of ignorance or honest mistake i sec_4although the distinction does not affect the result in this case we note that respondent is not required to show that petitioner knew tax to be owing on the embezzled funds but rather that she believed tax to be owing see 61_tc_249 affd 519_f2d_1121 5th cir see also 223_f3d_642 7th cir to establish fraud the irs must demonstrate by clear_and_convincing evidence that the taxpayer intended to evade taxes that he knew or believed he owed affg tcmemo_1999_171 asserted we consider the taxpayer’s intelligence education and tax expertise in determining whether the requisite fraudulent intent has been established 86_tc_1326 in the final analysis we cannot accept that a person of petitioner’s intelligence training and experience could have systematically embezzled more than dollar_figure over years and never have thought about the tax consequences on the basis of all the evidence we conclude and hold that respondent has met his burden of proving by clear_and_convincing evidence that the fraud_penalty applies to petitioner b statute_of_limitations generally the commissioner must assess tax within years after a return is filed sec_6501 as an exception to this general_rule in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time sec_6501 we have held that petitioner committed fraud accordingly the period of limitations on assessment of petitioners’ and taxes is lifted with respect to both petitioners see 105_tc_370 to reflect the foregoing decision will be entered for respondent
